PER CURIAM:
Tyrone Javelle Bowens appeals the district court’s order denying Bowens’ 18 U.S.C. § 3582(c) motion, which we construe as an untimely motion to reconsider the district court’s order granting the United States’ Fed.R.Crim.P. 35(b) motion and reducing Bowens’ sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.